This matter comes before the court on a rule to show cause why a peremptory or alternative writ of mandamus should not be issued, commanding George Henshaw, building inspector of the Borough of Norwood, to either grant or refuse to grant a building permit to the relators, Eldon H. Forsythe *Page 250 
and Helen M. Forsythe, for the erection and construction of a dwelling house on the northerly side of Livingston Street, in the Borough of Norwood, County of Bergen, State of New Jersey. One building permit was issued by the building inspector to relators. It was subsequently canceled at the request of relators and the issuing fee of $14 was returned. A second application for a building permit was made by relators, with the submission of new plans and specifications. No action has been taken by the building inspector with respect to the second application. It appears from the proofs that the plans and specifications submitted by relators with their second application for a building permit do not conform to the provisions of the municipal building ordinance; that an amendment to the building ordinance has been adopted by the governing body of the municipality and that the proposed plans and specifications do not conform thereto. Under the circumstances, the relators are not entitled to a writ of mandamus for the issuance of said building permit.
The application for mandamus is denied and the rule to show cause discharged, with costs.